TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 28, 2018



                                       NO. 03-17-00093-CV


                            Transformative Learning System d/b/a
                         Transformative Charter Academy, Appellant

                                                  v.

           Texas Education Agency and Michael Williams in his Official Capacity
                      as the Commissioner of Education, Appellees


             APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TOTH
                      AFFIRMED—OPINION BY JUSTICE TOTH



This is an appeal from the order signed by the district court on January 24, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.